In an action, inter alia, for specific performance of a contract to sell real property, the defendants appeal from so much of an order of the Supreme Court, Richmond County (Cusick, J.), dated May 6, 1988, as denied that branch of their motion which was for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The record reveals that there are material issues of fact including, inter alia, whether the limitation of liability clause in the contract at issue applies because the defendant failed to act in good faith to perform their duties under the contract (see, Mancini-CioLo v Scaramellino, 118 AD2d 761, 762; CPLR 3212 [b]). Mangano, J. P., Bracken, Kunzeman and Spatt, JJ., concur.